 1                                 UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3
     IN RE: CHAD N. DENNIE                              )
 4
     ATTORNEY AT LAW, BAR NO. 8789                      )
 5                                                      )            Case No.: 2:18-ms-00114
                                                        )
 6                                                      )          ORDER OF DISBARMENT
                                                        )
 7                                                      )
                                                        )
 8
                                                        )
 9

10          Attorney Chad N. Dennie, Nevada Bar No. 8789, was disbarred by the Nevada Supreme Court

11   pursuant to the Order of Disbarment filed July 5, 2019. On July 29, 2019, this Court Entered an Order

12   to Show Cause, mailed to the last known address of attorney Chad N. Dennie, at 228 S. Fourth Street,

13   Las Vegas, NV 89101. However, the Order to Show Cause was returned from the United States Postal

14   Service marked “Return to Sender; Attempted; Not Known.” The Order to Show Cause provided Mr.

15   Dennie with 30 days to respond with reasons why he should not be disbarred from the practice of law

16   in this Court. No response has been received from Mr. Dennie. Failure to respond within 30 days

17   warrants an Order of Disbarment. See LR IA 11-7.

18           It is therefore ordered that Chad N. Dennie, Nevada Bar No. 8789 is disbarred from practicing

19   before this Court pursuant to Local Rule IA 11-7(f)(1).

20          DATED THIS 6th day of September 2019.

21

22
                                                     ___________________________________
23                                                   Miranda M. Du, Chief Judge
                                                     United States District Court
24

25




                                                   Page 1 of 2
 1                                     CERTIFICATE OF SERVICE
 2          Pursuant to Fed. R. Civ. P. 5(b) and LR 5-1, I hereby certify that I am an employee of United
 3   States District Court, and that on this 6th day of September 2019, I caused to be served a true and
 4
     correct copy of the foregoing Order to Show Cause to the following parties via Certified Mail, Return
 5
     Receipt Requested via the United States Postal Service, in a sealed envelope, postage prepaid, to the
 6
     following:
 7
                   Chad N. Dennie
 8                 228 S. Fourth Street
                   Las Vegas, NV 89101
 9

10
            Certified Mail No.: 7019 0700 0001 7574 6147
11

12                                /s/ Lorena Q.
                                  Deputy Clerk
13                                United States District Court,
                                  District of Nevada
14

15

16

17

18

19

20

21

22

23

24

25




                                                  Page 2 of 2
